Mr. Justice Wilkin delivered the opinion of the court: Among the assignments of error it is insisted by appellant that the ordinance does not authorize the assessment as made. As will be seen, the public improvement designated by the ordinance is “lamp-posts,” and nothing else. The section of the ordinance which purports to describe the “lamp-posts” describes the power of the lights to be used, the conduits for laying underground cables, and the cables, switches and lamps to be attached to and connected with the posts in order to make complete facilities for lighting the street; and the attempt is made, by special assessment, to pay for not only the lampposts, but the lamps and all other appliances mentioned. Without determining that these can properly be treated as local improvements within the statute authorizing the levy of special assessments to pay for the same, we are clearly of the opinion that this ordinance authorizes no such assessment. It need scarcely be said that in order to authorize special assessments to pay for a local improvement there must be a valid ordinance authorizing that particular improvement, and in addition to this, the ordinance must properly describe the nature, character and locality of the improvement. This ordinance, in so far as it attempts to authorize a local improvement, authorizes the erection of lamp-posts only; then, in attempting to describe the “nature, character and location” of that improvement it mentions the others. But this in no sense authorizes the latter by ordinance. Clearly, the description is inconsistent, and cannot be reconciled with the improvement named in the title and provisions of the ordinance authorizing the improvement, “lampposts,” whereas the description is of lamps, fixtures, etc. Doubtless the greater part of the assessment against appellant’s property was for the conduits, cables, switches, lamps, etc., which was without authority of law. This disposition of the case renders it unnecessary to notice other objections urged by appellant. We think the county court erred in confirming the assessment, because it was unauthorized by the ordinance, and its judgment will accordingly be reversed. Judgment reversed.